HILL, Judge.
Rule 10 of the Rules of Appellate Procedure provides for the taking of exceptions and assignments of error in the record on appeal. Plaintiff, in his grouping, has made twelve assignments of error. Each assignment has been numbered, each exception numbered, and the plaintiff has made reference to the place in the record where his exceptions are taken. However, plaintiff has failed to place the appropriate number of each exception in the record itself.
Rule 10(b) makes it clear that not only must each exception be set out immediately following the record of judicial action to which it is addressed, as plaintiff has done, but must also be numbered consecutively in order of their appearance. Plaintiff did not number the exceptions as they appear in the record.
Rule 10(a) makes it plain that any exception not set out in accordance with the Rule cannot be made the basis of an assignment of error.
Plaintiff’s exceptions 5 and 12 are preserved, however. Both refer to the judgment in the cause and a ruling on a motion to *582dismiss which is in the nature of a judgment. Both issues were properly raised in plaintiff’s brief. Thus, notwithstanding the absence of exceptions that are properly taken, the exceptions are preserved on appeal pursuant to Rule 10(a).
Exception No. 5 reads as follows:
The Honorable Trial Judge’s ruling granting the motion of the defendant to dismiss the plaintiff’s action from bed and board.
Such exception is without merit.
Rule 41(b) of the Rules of Civil Procedure provides in part that:
After the plaintiff, in an action tried by the court without a jury, has completed the presentation of his evidence, the defendant, without waiving his right to offer evidence in the event the motion is not granted, may move for a dismissal on the ground that upon the facts and the law the plaintiff has shown no right of relief.
The judge can render judgment against the plaintiff, not only because his proof has failed in some essential aspect to make out a case, but also on the basis of the facts as he may then determine them to be from the evidence before him. Helms v. Rea, 282 N.C. 610, 194 S.E. 2d 1 (1973). As trier of the facts, the judge may weigh the evidence, find the facts against the plaintiff and sustain the defendant’s motion even though the plaintiff has made a prima facie case which would have precluded a directed verdict for the defendant in a jury case. Joyner v. Thomas, 40 N.C. App. 63, 251 S.E. 2d 906 (1979). Helms v. Rea, supra.
Here the court by its findings of fact and conclusions of law has adjudged that the plaintiff failed to meet his burden of proof for divorce a mensa et thoro and properly dismissed the plaintiff’s case.
After the dismissal of the plaintiff’s suit, the court proceeded to hear the cross action of the defendant, based upon her complaint which was not verified. Plaintiff contends that the counterclaim — not being verified — was a nullity, and the court was without jurisdiction of the subject matter.
*583G.S. 5046.8(b) provides:
Payment of alimony may be ordered:
(3) Upon application of the dependent spouse as a cross action in a suit for divorce, whether absolute or from bed and board, or a proceeding for alimony without divorce, instituted by the other spouse.
Under the current Rules of Civil Procedure, unless a statute or rule so provides, no verification is required. Hill v. Hill, 11 N.C. App. 1, 180 S.E. 2d 424 (1971).
G.S. 50-8 provides: “In all actions for divorce the complaint shall be verified in accordance with the provisions of Rule 11 of the Rules of Civil Procedure and G.S. 1-148.”
It appears that under G.S. 50-8 only pleadings praying for divorce require verification.
Old G.S. 50-16 provided that in cases for alimony without divorce the wife shall not be required to file the affidavit provided in G.S. 50-8, but shall verify her complaint as prescribed in ordinary civil actions. Cunningham v. Cunningham, 234 N.C. 1, 65 S.E. 2d 375 (1951); Rowland v. Rowland, 253 N.C. 328, 116 S.E. 2d 795 (1960). However, G.S. 50-16 has been repealed, and under neither G.S. 50-16.8 nor G.S. 50-16.1 does there appear the requirement that the pleading be verified. The judge heard sworn testimony, based on the application of the defendant, to find the facts and conclusions used in this cause.
An action for permanent alimony is a permissive counterclaim. Gardner v. Gardner, 294 N.C. 172, 240 S.E. 2d 399 (1978). Hence, the defendant’s answer need not have been verified, and the court had jurisdiction to hear the cause and enter its judgment.
The plaintiff further objected to the entry of judgment in this cause for the reason that it was against the weight of the evidence and improperly entered as a matter of law. The trial court found as a fact that the plaintiff was gainfully employed as a skilled mechanic with take home pay of $940.84 per month and had total expenses of $470 per month. The defendant was *584employed at a local hospital at $489.60 per month and had expenses totaling $465 per month. The judge further found that the plaintiff was the supporting spouse and that the defendant was the dependent spouse. The court further found that the plaintiff had abandoned the defendant and wilfully failed to provide her with necessary subsistence according to his means and conditions so as to render the condition of the dependent spouse intolerable and the life of the defendant burdensome. Hence, the award of $25 per week to be paid by the plaintiff to the defendant as permanent alimony was reasonable and well within the means and ability of the plaintiff to do so.
“It is the duty of a husband to support and maintain his wife .... The fact that the wife has property or means of her own does not relieve the husband of his duty to furnish her reasonable support according to his ability . ...” 2 Lee, N.C. Family Law § 128, p. 135 (1963).
The trial judge further found as a fact that the defendant had made the down payment in the sum of $3,000 on the house owned by the plaintiff and the defendant as tenants by the entirety, and had further made all subsequent monthly payments except six. The plaintiff at this time was living elsewhere. Hence, the judge found sufficient facts to conclude the defendant was entitled to the right of possession of all household effects and appliances. G.S. 50-16.7(a) provides that when alimony, temporary or permanent, is awarded, the court may order that possession of real property be transferred.
In this case, Attorney Carter W. Jones had 33 years’ experience in the general practice of law. He had rendered reliable service to the defendant by preparing an answer, appearing in court, and had spent 30 hours on the matter. The award by the court of $500 for attorney fees was reasonable. The same findings required to support alimony are required to support an award of counsel fees. Sprinkle v. Sprinkle, 17 N.C. App. 175, 193 S.E. 2d 468 (1972). The findings of the trial judge making such an award is binding on appeal in the absence of abuse of discretion. Roberts v. Roberts, 38 N.C. App. 295, 248 S.E. 2d 85 (1978). The plaintiff did not object to the findings of fact by the trial judge. His objection was that the evidence did not support such findings. We are of the opinion there is ample evidence to support such findings.
*585For the reasons set out herein, the judgment by the trial court is
Affirmed.
Judge VAUGHN concurs in the result.
Judge ERWIN joins in the concurring opinion.